Filed 02/12/21                                                         Case 21-20485                                                                                Doc 7

     Information to identify the case:
     Debtor 1              Patrick Jay McCauley                                                      Social Security number or ITIN            xxx−xx−7535
                           First Name   Middle Name   Last Name                                      EIN 51−0621691
     Debtor 2              Patricia Lee McCauley                                                     Social Security number or ITIN            xxx−xx−2385
     (Spouse, if filing)
                           First Name   Middle Name   Last Name                                      EIN     51−0621691
     United States Bankruptcy Court            Eastern District of California
                                                                                                     Date case filed for chapter 12: 2/10/21
     Case number:          21−20485 − A − 12


     Official Form 309G (For Individuals or Joint Debtors)                                                                                                  10/20

     Notice of Chapter 12 Bankruptcy Case
    For the debtors listed above, a case has been filed under chapter 12 of the Bankruptcy Code. An order for relief has been
    entered.
    This notice has important information about the case for creditors, debtors, and trustees, including information about
    the meeting of creditors and deadlines. Read both pages carefully.

    The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
    from the debtors, from the debtors' property, or from certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert
    a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
    otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.

    Confirmation of a chapter 12 plan may result in a discharge of debt. Creditors who want to have a particular debt excepted from discharge may be required
    to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)

    To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
    through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).


    The staff of the bankruptcy clerk's office cannot give legal advice.

     To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
     Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
     filed with the court.

     Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
     a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
     with the court.

                                               About Debtor 1:                                                About Debtor 2:
     1. Debtor's full name                     Patrick Jay McCauley                                           Patricia Lee McCauley
     2. All other names used in the dba G C Livestock LLC                                                     dba G C Livestock LLC
        last 8 years
     3. Address                                25247 County Road 1                                            25247 County Road 1
                                               Cedarville, CA 96104                                           Cedarville, CA 96104
     4. Debtor's attorney                      Patrick Jay McCauley                                           Contact phone: 530−640−0021
        Name and address                       25247 County Road 1
                                               Cedarville, CA 96104
     5. Bankruptcy trustee                     Michael Meyer                                                  Contact phone: 559−336−4629
        Name and address                       7550 N Palm Suite 204
                                               Fresno, CA 93711
     6. Bankruptcy clerk's office              Robert T Matsui United States Courthouse                       Hours: M−F 9:00 AM − 4:00 PM
        Documents in this case may             501 I Street, Suite 3−200                                      www.caeb.uscourts.gov
        be filed at this address.              Sacramento, CA 95814
        You may inspect all records                                                                           Phone: (916) 930−4400
        filed in this case at this office
        or online at                                                                                          Date: 2/12/21
        https://pacer.uscourts.gov
                                                                                                              For more information, see page 2 >




    Official Form 309G (For Individuals or Joint Debtors) Notice of Chapter 12 Bankruptcy Case                                                             page 1
Filed 02/12/21                                                          Case 21-20485                                                                                    Doc 7

     Debtor: Patrick Jay McCauley and Patricia Lee McCauley                                                               Case number: 21−20485 − A − 12

     7. Meeting of creditors                   March 9, 2021 at 11:00 AM                                         Location:
        Debtors must attend the meeting to
        be questioned under oath. In a joint
        case, both spouses must attend.        BY VIDEO CONFERENCE                                         Attend by telephone or web conference.
        Creditors may attend, but are not                                                                  Before meeting, learn how to attend at
        required to do so.                      The meeting may be continued or adjourned to a later date. http://www.meyer13.com/ or from
                                               If so, the date will be on the court docket.                Trustee's Office (559)336−4629.

                                                                                                                 Debtors are required to bring government
                                                                                                                 issued photo identification and proof of social
                                                                                                                 security number to the meeting.

     8. Deadlines                              Deadline to file a complaint to challenge                         Filing Deadline: 5/10/21
        The bankruptcy clerk's office must     dischargeability of certain debts:
        receive these documents and any        If § 523(c) applies to your claim and you seek to have it excepted form discharge, you must start a judicial
        required filing fee by the following   proceeding by filing a complaint by the deadline stated above.
        deadlines.


                                               Deadline for all creditors to file a proof of   Filing Deadline: 4/21/21
                                               claim (except governmental units):
                                               Deadline for governmental units to file a proof Filing Deadline: 8/9/21
                                               of claim:

                                               Deadlines for filing proof of claim:
                                                A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                               www.caeb.uscourts.gov or at one of the Eastern District of California divisional offices. You may also complete a
                                               paperless proof of claim online at www.caeb.uscourts.gov/ElectronicClaims.aspx.

                                               If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                               a proof of claim even if your claim is listed in the schedules that the debtor filed.

                                               Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                               claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                               For example, a secured creditor who files a proof of claim may surrender important non−monetary rights,
                                               including the right to a jury trial.


                                               Deadline to object to exemptions:                                 Filing Deadline:

                                               The law permits debtors to keep certain property as exempt. 30 days after the conclusion of the meeting of
                                               If you believe that the law does not authorize an exemption creditors
                                               claimed, you may file an objection.

     9. Filing of plan                         The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on confirmation will
                                               be sent separately.
     10. Creditors with a foreign              If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
         address                               extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                               any questions about your rights in this case.
     11. Filing a Chapter 12                   Chapter 12 allows family farmers and family fishermen to reorganize according to a plan. A plan is not effective
         bankruptcy case                       unless the court confirms it. You may receive a copy of the plan. You may object to confirmation of the plan and
                                               attend the confirmation hearing. The debtor will remain in possession of the property and may continue to
                                               operate the business unless the court orders otherwise.
     12. Discharge of debts                    Confirmation of a chapter 12 plan may result in a discharge of debts, which may include all or part of your debt.
                                               Unless the court orders otherwise, the discharge will not be effective until all payments under the plan are
                                               made. A discharge means that you may never try to collect the debt from the debtor except as provided in the
                                               plan. If you want to have a particular debt excepted under 11 U.S.C. § 523(a)(2), (4), or (6), you must start a
                                               judicial proceeding by filing a complaint and paying the filing fee in the clerk's office by the deadline.
     13. Exempt property                       The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                               distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                               exempt. You may inspect that list at the bankruptcy clerk's office. If you believe that the law does not authorize
                                               an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                               objection by the deadline to object to exemptions in line 8.
     14. Options to Receive Notices Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can register
         Served by the Clerk by     for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of Court. Both
         Email Instead of by U.S.   options are FREE and allow the Clerk to quickly send you court−issued notices and orders by email.
         Mail




     Official Form 309G (For Individuals or Joint Debtors) Notice of Chapter 12 Bankruptcy Case                                                                page 2
